Exhibit 10.12

 

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Amendment”) is entered into
effective as of January 24, 2019 (the “Effective Date”), by and between LINCOLN
ASB COLORADO CENTER, LLC, a Delaware limited liability company (“Landlord”) and
GOLD RESOURCE CORPORATION, a Colorado corporation, (“Tenant”).

R E C I T A L S:

A.           On or about November 15, 2012 Landlord and Tenant, entered into
that certain written Office Lease Agreement as amended by that certain Amendment
to Office Lease dated as of August 26, 2015 (collectively, the “Lease”), for
that certain space containing approximately 2,502 rentable square feet (“RSF”)
known as Suite 1-10200 (the “Premises”), located on tenth (10th) floor in the
building commonly known as Colorado Center Tower One, located at 2000 South
Colorado Boulevard, Denver, Colorado 80222 (the “Building”). 

B.           Landlord and Tenant desire to amend the Lease in the manner and
form hereinafter set forth.

C.           Any capitalized term used, but not defined in this Amendment shall
have the meaning ascribed thereto in the Lease.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set out
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.            Extension of Term.  The Term of the Lease shall be extended for a
period of thirty-six (36) months, commencing on March 1, 2019 (the “Extension
Commencement Date”) and expiring at 11:59 p.m. on February 28, 2022 (the
“Extension Term”) and shall be on all the terms and conditions of the Lease
except as otherwise expressly provided herein. 

2.            Minimum Monthly Rent.  Until the Extension Commencement Date,
Tenant shall continue to pay the Minimum Monthly Rent for the Premises, monthly
in the manner set forth in the Lease, without regard to this Amendment until the
Extension Commencement Date.  Commencing on the Extension Commencement Date and
continuing throughout the Extension Term, Tenant shall pay Minimum Monthly Rent
for the Premises, monthly in the manner set forth in the Lease, as follows:

 

 

 

 

 

Period

 

Rate Per RSF

 

Minimum Monthly Rent

 

 

 

 

 

3/1/19 – 2/29/20

 

$ 30.00

 

$ 6,255.00

3/1/20 – 2/28/21

 

$ 30.90

 

$ 6,442.65

3/1/21 – 2/28/22

 

$ 31.83

 

$ 6,636.56

 

3.            Operating Cost Rent.  Until the Extension Commencement Date,
Tenant shall continue to pay Operating Cost Rent for the Premises, monthly in
the manner set forth in the Lease, without regard to this Amendment.  Commencing
on the Extension Commencement Date and continuing throughout the Extension Term,
Tenant shall pay Operating Cost Rent for the Premises in accordance with the
Lease as amended by this Amendment.

4.            Parking.  Commencing on the Extension Commencement Date and
continuing throughout the Extension Term, Tenant shall continue to have the
Parking Privileges as set forth in the Lease. 





1

US.121482512.01

--------------------------------------------------------------------------------

 



5.            Condition of Premises.  Other than as expressly set forth herein,
Landlord shall have no obligation for the completion or remodeling of the
Premises and Tenant shall accept the same in their “as is” condition on the
Extension Commencement Date.  Notwithstanding the foregoing, Landlord agrees as
its only obligation hereunder to, at its sole cost and expenses using Building
Standard (as hereinafter defined) materials and quantities: (a) install new
carpet in the carpeted portions of the Premises; and (b) repaint the painted
portions of the Premises (collectively, the “Work”).  Tenant acknowledges that
because Landlord will perform the Work in and about the Premises that
interruption and interference with Tenant’s business will likely
occur.  Landlord will use commercially reasonable efforts to attempt to minimize
the interferences with Tenant’s business during the performance the
Work.  Tenant waives any and all claims against Landlord for any interruption
and interference with Tenant’s business during Landlord’s performance of the
Work including, but not limited to any claims of constructive eviction or any
other loss of use or business.  “Building Standard” as used herein shall mean
building standard tenant finish items and materials which Landlord normally
provides to tenants. 

6.            Brokers.  Tenant hereby warrants and represents that there were no
brokers or agents involved in the transaction which resulted in this Amendment
other than other than Lincoln Property Company Commercial, Inc. Services which
acted as Landlord’s agent.  Tenant shall indemnify Landlord against any expense
incurred by Landlord as a result of any claim for brokerage or other commissions
made by any broker, finder, or agent, whether or not meritorious, employed by
Tenant or claiming by, through, or under Tenant.

7.            Other Terms.  If there is any conflict between the terms and
provisions of this Amendment and the terms and provisions of the Lease, the
terms and provisions of this Amendment shall govern.  Except as herein
specifically set forth, all other provisions of the Lease shall remain in full
force and effect and be binding upon the parties in accordance with their terms.

8.            Time of Essence.  Time is of the essence herein unless waived by
Landlord (which it shall have the right, but not the obligation, to do so) this
Amendment is contingent upon execution and delivery by Tenant to Landlord no
later than 5:00 p.m., _________________, 2019.

9.            Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which when
taken together, shall constitute a whole.  It shall be fully executed when each
party whose signature is required has signed at least one counterpart
notwithstanding that all parties have not executed the same counterpart.  The
parties agree that signatures transmitted by facsimile shall be binding as if
they were original signatures.

[Remainder of Page Intentionally Left Blank]

 





2

US.121482512.01

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

LANDLORD:

LINCOLN ASB COLORADO CENTER, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Lincoln - Colorado Center LLC,

 

 

its managing member

 

 

 

 

By:

Lincoln Non-Member Manager, Inc.,

 

 

its manager

 

 

 

 

By:

/s/ Scott Caldwell

 

Name:

Scott Caldwell

 

Title:

Senior Vice President

 

 

 

 

TENANT:

GOLD RESOURCE CORPORATION,

 

a Colorado corporation,

 

 

 

 

By:

/s/ John Labate

 

Name:

John Labate

 

Its:

Chief Financial Officer

 

 

 

 

ATTEST:

 

 

 

 

By:

/s/ Jessica Browne

 

Name:

Jessica Browne

 

Its:

Vice President, General Counsel and Secretary

 

3

US.121482512.01

--------------------------------------------------------------------------------